UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21906 Claymore Exchange-Traded Fund Trust (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant's telephone number, including area code:(630) 505-3700 Date of fiscal year end:August 31 Date of reporting period: February 29, 2012 Item 1.Reports to Stockholders. The registrant's semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Economic and Market Overview Recent reports indicate that the United States has entered a period of self-sustaining economic expansion, driven primarily by the aggressively accommodative policies of the U.S Federal Reserve (the “Fed”). The U.S. has become the economic locomotive of the global economy, and that is why the Fed is unlikely to end its program of monetary stimulus any time soon. They understand that U.S. growth is necessary to reduce domestic unemployment and to provide support to the struggling economies in Europe and Asia. The world economy faces several challenges, including the European debt crisis, a slowdown in emerging markets, and a potential hard landing in China. In the U.S., one of the most encouraging signs is the better tone of the labor market data. Not only has employment strengthened, but people's perceptions of labor market conditions, evident in surveys as well as actions, suggest the labor market may finally be providing the critical foundation for stronger, more sustainable economic growth. While the U.S. economy is unlikely to demonstrate the above-trend growth that characterized past recoveries from deep recessions, the modest pace of growth experienced over the last two years is likely to persist. In late February, the Department of Commerce reported real growth in gross domestic product (“GDP”) at an annual rate of 3.0% for the fourth quarter of 2011, up from 1.8% in the third quarter of the year. Sales of computers and motor vehicles were important factors in growth for the quarter. For the full year 2011, real GDP expanded 1.7%, and the price index for gross domestic purchases increased 2.5%. The announcement included a statement that growth in the fourth quarter reflected an upturn in private inventory investment and accelerations in personal consumption expenditures and residential fixed investment, partially offset by decreases in government spending at the federal, state and local levels. Beginning in October 2011, the U.S. stock market moved up fairly consistently, ending February 2012 at the highest level reached since mid-year 2008, before the financial crisis began. (All returns cited are for the six-month period ended February 29, 2012) The Standard & Poor’s 500 Index (the “S&P 500”), which is generally regarded as an indicator of the broad U.S. stock market, returned 13.31%. Most foreign equity markets had positive returns but were not as strong as the U.S. equity market: the Morgan Stanley Capital International (“MSCI”) Europe-Australasia-Far East Index(“EAFE”) Index, which is composed of approximately 1,100 companies in 20 developed countriesin Europe and the Pacific Basin, returned 4.13%. The return of the MSCI Emerging Market Index, which measures stock market performance inglobal emerging markets, was 5.27%. In the U.S. bond market, lower-rated bonds performed better than higher quality issues, as investors in search of yield became more comfortable with credit risk. The return of the Barclays Capital U.S. Aggregate Bond Index, which is a proxy for the U.S. investment grade bond market, returned 2.73%, while return of the Barclays Capital U.S. Corporate High Yield Index was 9.38%. Reflecting the Fed’s continuing accommodative monetary policy, interest rates on short-term securities remained at their lowest levels in many years; the return of the Barclays Capital 1–3 Month U.S. Treasury Bill Index was 0.01%. Index Definitions All indices described below are unmanaged and reflect no expenses. It is not possible to invest directly in any index. The Barclays Capital U.S. Aggregate Bond Index is a broad-based benchmark that measures the investment grade, U.S. dollar denominated, fixed-rate taxable bond market, including Treasuries, government-related and corporate securities, MBS (agency fixed-rate and hybrid ARM pass-throughs), ABS, and CMBS. The Barclays Capital U.S. Corporate High Yield Index: measures the market of USD-denominated, non-investment grade, fixed-rate, taxable corporate bonds. The Barclays Capital US Treasury Bill Index: 1-3 Month tracks the performance of U.S. Treasury bills with a remaining maturity of one to three months. U.S. Treasury bills, which are short-term loans to the U.S. government, are full-faith-and-credit obligations of the U.S. Treasury and are generally regarded as being free of any risk of default. The MSCI All-Country World Ex-U.S. Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed and emerging market countries, excluding the U.S. The MSCI EAFE Index is a capitalization weighted measure of stock markets in Europe, Australasia and the Far East. The MSCI Emerging Markets Index is a free float-adjusted market capitalization weighted index that is designed to measure equity market performance in the global emerging markets. The NASDAQ Composite Index is a broad-based capitalization weighted index of stocks in all three NASDAQ tiers: Global Select, Global Market and Capital Market. The Standard & Poor’s (“S&P”) 500 Index is a capitalization-weighted index of 500 stocks designed to measure the performance of the broad economy, representing all major industries and is considered a representation of U.S. stock market. Industry Sectors Comments about industry sectors in these fund commentaries are based on Bloomberg industry classifications. Fund Overview The Guggenheim International Small Cap LDRs ETF, NYSE Arca ticker: XGC (the“Fund”), sought investment results that corresponded generally to the performance, before the Fund’s fees and expenses, of an equity index called BNY Mellon Small Cap Select ADR Index (the “Index”). The Fund was closed to new investment on March 23, 2012, and the Fund was liquidated on March 30, 2012. Shareholders of record as of March 30, 2012, received cash at the net asset value of their shares as of that date, including any capital gains and dividends as of that date. The Fund’s Board of Trustees determined that closing the Fund was in the best interests of the Fund and its shareholders. The Index is comprised of U.S.-listed depositary receipts in American depositary receipt (“ADR”) or global depositary receipt (“GDR”) form, New York Shares and Global Registered Shares selected, based on liquidity, from a universe of all listed ADRs, GDRs, New York Shares and Global Registered Shares trading on the New York Stock Exchange (“NYSE”), Nasdaq Stock Market (“NASDAQ”) and the NYSE Amex of companies worldwide, excluding the United States and Canada. BNY Mellon currently defines small-capitalization companies as those companies with a market capitalization of $250 million to $2 billion. The Fund will invest at least 80% of its total assets in ADRs, GDRs, New York Shares and Global Registered Shares that comprise the Index and underlying securities representing ADRs, GDRs, New York Shares or Global Registered Shares that comprise the Index. The Investment Adviser sought a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index. A figure of 1.00 would represent perfect correlation. The Fund generally invested in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 29, 2012. On a market price basis, the Fund generated a total return of -4.28%, which included a decrease in market price over the period to $18.86 as of February 29, 2012, from $20.47 as of August 31, 2011. On an NAV basis, the Fund generated a total return of -6.06%, which included a decrease in NAV over the period to $18.50 as of February 29, 2012, from $20.46 as of August 31, 2011. At the end of the period, the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index and global market comparison purposes, the Index returned -6.23% and the MSCI All-Country World ex-US Small Cap Index returned 1.71% for the same period. The Fund made an annual income distribution of $0.610 per share on December 30, 2011, to shareholders of record on December 28, 2011. Performance Attribution For the six-month period ended February 29, 2012, the utilities sector contributed most significantly to the Fund’s return, followed by the technology sector. The communications sector detracted most significantly from the Fund’s return, followed by the energy sector. Positions that contributed most significantly to the Fund’s performance included ASM International NV, a supplier of capital equipment to semiconductor manufacturers; Huaneng Power International, Inc., which builds and operates power plants in China; and AIXTRON SE, a provider of deposition equipment to the semiconductor industry (2.2%, 2.7% and 2.2%, respectively, of the Fund’s long-term investments at period end). Positions that detracted most significantly from the Fund’s performance included Focus Media Holding Ltd., which operates an interactive digital media network in China; Trina Solar Ltd., an integrated solar-power products manufacturer based in China; and Mechel, Russian integrated mining and steel company (3.0%, 0.8% and 0.9%, respectively, of the Fund’s long-term investments at period end). Fund Overview The Guggenheim Ocean Tomo Growth Index ETF, NYSE Arca ticker: OTR (the“Fund”), sought investment results that corresponded generally to the performance, before the Fund’s fees and expenses, of an equity index called the Ocean Tomo 300® Growth Index (the “Index”). The Fund was closed to new investment on March 23, 2012, and the Fund was liquidated on March 30, 2012. Shareholders of record as of March 30, 2012, received cash at the net asset value of their shares as of that date, including any capital gains and dividends as of that date. The Fund’s Board of Trustees determined that closing the Fund was in the best interests of the Fund and its shareholders. The Index is comprised of approximately 60 securities selected, based on investment and other criteria, from a universe of U.S. listed companies. The universe of companies consists of the 300 companies that comprise the Ocean Tomo 300® Patent Index without limit on market capitalization. The companies in the universe are selected using criteria as identified by Ocean Tomo Capital, LLC (“Ocean Tomo” or the “Index Provider”). The Fund will invest at least 90% of its total assets in common stock and American depositary receipts (“ADRs”) that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing ADRs included in the Index). The Investment Adviser sought a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index. A figure of 1.00 would represent perfect correlation. The Fund generally invested in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 29, 2012. On a market price basis, the Fund generated a total return of 10.30%, which included an increase in market price over the period to $31.71 as of February 29, 2012, from $28.90 as of August 31, 2011. On an NAV basis, the Fund generated a total return of 9.96%, which included an increase in NAV over the period to $31.59 as of February 29, 2012, from $28.88 as of August 31, 2011. At the end of the period, the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index and domestic equity market comparison purposes, the Index returned 10.09%, the NASDAQ Composite Index returned 15.68%, and the S&P 500 Index returned 13.31% for the same period. The Fund made an annual income distribution of $0.1460 per share on December 30, 2011, to shareholders of record on December 28, 2011. Performance Attribution For the six-month period ended February 29, 2012, technology sector contributed most significantly to the Fund’s return, followed by the consumer non-cyclical sector. The communications sector detracted most significantly from the Fund’s return. Positions that contributed most significantly to the Fund’s return included Microsoft Corporation, which develops and licenses software products and services; International Business Machines Corp. (IBM), an information technology company; and Lockheed Martin Corp., a global security and aerospace company (12.6%, 11.5% and 5.6%, respectively, of the Fund’s total investments at period end). Positions that detracted most significantly from the Fund’s return included Oracle Corporation, an enterprise software company focused mainly on computer server and storage products (9.4% of the Fund’s total investments at period end); Research In Motion Ltd., a provider of mobile communications devices (not held in the Fund’s portfolio at period end); and Netflix Inc., which provides video programming to subscribers over the internet and by mailing digital video disks (1.2% of the Fund’s total investments at period end). Fund Overview The Guggenheim Ocean Tomo Patent ETF, NYSE Arca ticker: OTP (the“Fund”) sought investment results that corresponded generally to the performance, before the Fund’s fees and expenses, of an equity index called the Ocean Tomo 300® Patent Index (the “Index”). The Fund was closed to new investment on March 23, 2012, and the Fund was liquidated on March 30, 2012. Shareholders of record as of March 30, 2012, received cash at the net asset value of their shares as of that date, including any capital gains and dividends as of that date. The Fund’s Board of Trustees determined that closing the Fund was in the best interests of the Fund and its shareholders. The Index is comprised of approximately 300 securities selected, based on patent valuation and other criteria, from a broad universe of U.S.-traded stocks. The universe of companies includes approximately 1,000 of the most-liquid listed companies without limitations on market capitalization. The Fund invested at least 90% of its total assets in common stock and American depositary receipts (“ADRs”) that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing ADRs included in the Index). The Investment Adviser sought a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index. A figure of 1.00 would represent perfect correlation. The Fund generally invested in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 29, 2012. On a market price basis, the Fund generated a total return of 12.87%, which included an increase in market price over the period to $27.02 as of February 29, 2012, from $24.18 as of August 31, 2011. On an NAV basis, the Fund generated a total return of 12.52%, which included an increase in NAV over the period to $26.97 as of February 29, 2012, from $24.21 as of August 31, 2011. At the end of the period the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index and domestic equity market comparison purposes, the Index returned 12.89% and the S&P 500 Index returned 13.31% for the same period. The Fund made an annual income distribution of $0.2450 per share on December 30, 2011, to shareholders of record on December 28, 2011. Performance Attribution For the six-month period ended February 29, 2012, all of the sectors in which the Fund had investments had positive returns, contributing to the Fund’s return. The technology sector contributed most to the Fund’s return, and the utilities sector contributed least. Positions that contributed most significantly to the Fund’s return included Microsoft Corp., which develops and licenses software products and services; Intel Corp., which designs and manufactures integrated digital technology platforms; and General Electric Co., a diversified technology, media and financial services company (6.4%, 3.3% and 4.9%, respectively, of the Fund’s total investments at period end). Positions that detracted most significantly from the Fund’s return included Research In Motion Ltd., a provider of mobile communications devices (not held in the Fund’s portfolio at period end); Netflix Inc., which provides video programming to subscribers over the internet and by mailing digital video disks; and Nokia OYJ, a Finnish company that produces and sells mobile telephones, navigation devices, and related services (0.1% and 0.5%, respectively, of the Fund’s total investments at period end). Fund Overview The Guggenheim Sector Rotation ETF, NYSE Arca ticker: XRO (the“Fund”) sought investment results that corresponded generally to the performance, before the Fund’s fees and expenses, of an equity index called the Zacks Sector Rotation Index (the “Index”). The Fund was closed to new investment on March 23, 2012, and the Fund was liquidated on March 30, 2012. Shareholders of record as of March 30, 2012, received cash at the net asset value of their shares as of that date, including any capital gains and dividends as of that date. The Fund’s Board of Trustees determined that closing the Fund was in the best interests of the Fund and its shareholders. The Index is comprised of approximately 100 securities selected, based on investment and other criteria, from a universe of the 1,000 largest listed equity companies based on market capitalization. The universe of potential Index constituents includes all U.S. stocks, American depositary receipts (“ADRs”) and master limited partnerships (“MLPs”) listed on domestic exchanges. The companies in the universe are selected using a proprietary methodology developed by Zacks Investment Research, Inc. The securities included in the Index as of February 29, 2012, had market capitalizations in excess of $2.8 billion. The Fund invested at least 90% of its total assets in common stocks, ADRs and MLPs that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing ADRs included in the Index). The Investment Adviser sought a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index. A figure of 1.00 would represent perfect correlation. The Fund generally invested in all of the stocks comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 29, 2012. On a market price basis, the Fund generated a total return of 11.27%, which included an increase in market price over the period to $25.89 as of February 29, 2012, from $23.37 as of August 31, 2011. On an NAV basis, the Fund generated a total return of 11.28%, which included an increase in NAV over the period to $25.87 as of February 29, 2012, from $23.35 as of August 31, 2011. At the end of the period, the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index and domestic market comparison purposes, the Index returned 11.64% and the S&P 500 Index returned 13.31% for the same period. The Fund made an annual income distribution of $0.1000 per share on December 30, 2011, to shareholders of record on December 28, 2011. Performance Attribution For the six-month period ended February 29, 2012, the consumer non-cyclical sector contributed most significantly to the Fund’s return, followed by the consumer cyclical sector. The basic materials detracted most significantly from the Fund’s return, followed by the diversified sector. Positions that contributed most significantly to the Fund’s return included Apple, Inc., which designs, manufactures and markets computers and other electronic devices; Visa, Inc., a global payments technology company; and Regeneron Pharmaceuticals, Inc., an integrated biopharmaceutical company (2.0%, 1.7% and 1.1%, respectively, of the Fund’s total investments at period end). Positions that detracted most significantly from the Fund’s return included Netflix, Inc., which provides video programming to subscribers over the internet and by mailing digital video disks; Wynn Resorts, Ltd., a developer, owner and operator of destination casino resorts; and priceline.com Incorporated, an online travel company; none of these securities were held in the Fund’s portfolio at period end). Risks and Other Considerations The views expressed in this report reflect those of the portfolio managers and Guggenheim Funds Investment Advisors, LLC only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind. The material may also contain forward looking statements that involve risk and uncertainty, and there is no guarantee they will come to pass. This information does not represent an offer to sell securities of the Funds and it is not soliciting an offer to buy securities of the Funds. An investment in the various Guggenheim Funds ETFs is subject to certain risks and other considerations.Below are some general risks and considerations associated with investing in a Fund, which may cause you to lose money, including the entire principal that you invest.Please refer to the individual ETF prospectus for a more detailed discussion of the fund-specific risks and considerations. Investment Risk. An investment in a Fund is subject to investment risk, including the possible loss of the entire principal amount that you invest. Equity Risk. The value of the securities held by each Fund may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the funds participate, or factors relating to specific companies in which the funds invest. Foreign Investment Risk. The Fund’s investments in non-U.S. issuers, may involve unique risks compared to investing in securities of U.S. issuers, including, among others, greater market volatility than U.S. securities and less complete financial information than for U.S. issuers. In addition, adverse political, economic or social developments could undermine the value of such Fund’s investments or prevent such Fund from realizing the full value of its investments. Financial reporting standards for companies based in foreign markets differ from those in the U.S. Finally, the value of the currency of the country in which a Fund has invested could decline relative to the value of the U.S. dollar, which may affect the value of the investment to U.S. investors. In addition, the underlying issuers of certain depositary receipts, particularly unsponsored or unregistered depositary receipts, are under no obligation to distribute shareholder communications to the holders of such receipts, or to pass through to them any voting rights with respect to the deposited securities. Emerging Markets Risk: Investment in securities of issuers based in developing or “emerging market” countries entails all of the risks of investing in securities of non-U.S. issuers, as previously described, but to a heightened degree. Industry Risk. To the extent that a Fund’s focus their investments in a particular industry or group of related industries, the NAV of the Fund will be more susceptible to factors affecting that industry or sector. Micro-, Small and Medium-Sized Company Risk: Investing in securities of these companies involves greater risk as their stocks may be more volatile and less liquid than investing in more established companies. These stocks may have returns that vary, sometimes significantly, from the overall stock market. Micro-cap companies may be newly formed, less developed and there may be less available information about the company. MLP Risk. Investments in securities of MLPs involve risks that differ from an investment in common stock. Holders of the units of MLPs have more limited control and limited rights to vote on matters affecting the partnership. There are also certain tax risks associated with an investment in units of MLPs. In addition, conflicts of interest may exist between common unit holders, subordinated unit holders and the general partner of a MLP, including a conflict arising as a result of incentive distribution payments. Portfolio Turnover Risk. Certain Funds may engage in active and frequent trading of its portfolio securities in connection with the rebalancing of their respective index, and therefore such Fund’s investments. A portfolio turnover rate of 200%, for example, is equivalent to a Fund buying and selling all of its securities two times during the course of the year. A high portfolio turnover rate (such as 100% or more) could result in high brokerage costs. While a high portfolio turnover rate can result in an increase in taxable capital gains distributions to a Fund’s shareholders, the fund will seek to utilize the creation and redemption in kind mechanism to minimize capital gains to the extent possible. Replication Management Risk. Unlike many investment companies, certain Funds are not “actively” managed. Therefore, a Fund won’t necessarily sell a security because the security’s issuer was in financial trouble unless that stock is removed from the index. Non-Correlation Risk: A Fund’s return may not match the return of such Fund’s index for a number of reasons. For example, the Fund incurs a number of operating expenses not applicable to the Index, and incurs costs in buying and selling securities, especially when rebalancing the Fund’s securities holdings to reflect changes in the composition of the Index. A Fund may not be fully invested at times, either as a result of cash flows into such Fund or reserves of cash held by a Fund to meet redemptions and expenses. If a Fund utilize a sampling approach or futures or other derivative positions, its return may not correlate as well with the return on the Index, as would be the case if it purchased all of the securities in the Index with the same weightings as the Index. Issuer-Specific Changes: The value of an individual security or particular type of security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole. The value of securities of smaller issuers can be more volatile than that of larger issuers. Non-Diversified Fund Risk. Certain Funds are considered non-diversified and can invest a greater portion of assets in securities of individual issuers than a diversified fund. As a result, changes in the market value of a single investment could cause greater fluctuations in share price than would occur in a diversified Fund. There is no assurance that the requirements of the NYSE Arca necessary to maintain the listing of the Funds will continue to be met or will remain unchanged. In addition to the risks described above, there are certain other risks related to investing in the Funds. These risks are described further in the Prospectus and Statement of Additional Information. XGC | Guggenheim International Small Cap LDRs ETF Fund Summary & Performance February 29, 2012 (unaudited) Fund Statistics Share Price Net Asset Value Premium/Discount to NAV 1.95% Net Assets ($000) Total Returns (Inception 4/2/07) Six Month One Year Three Year (Annualized) Since Inception (Annualized) Guggenheim International Small Cap LDRs ETF NAV -6.06% -19.28% 22.86% -4.40% Market -4.28% -17.67% 23.41% -4.02% The BNY Mellon Small Cap Select ADR Index -6.23% -19.67% 23.03% 1 -3.80% 2 MSCI All-Country World ex-US Small Cap Index 1.71% -6.56% 30.51% -0.21% Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown.The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns.For the most recent month-end performance figures, please visit www.guggenheimfunds.com.The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor's shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.02 per share for share price returns or initial net asset value (NAV) of $25.02 per share for NAV returns. Returns for periods of less than one year are not annualized. The Fund’s annual operating expense ratio of 0.45% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Communications 16.6% Consumer, Non-cyclical 13.7% Consumer, Cyclical 13.6% Basic Materials 12.4% Technology 11.6% Industrial 10.2% Financial 10.1% Utilities 9.8% Energy 1.7% Total Common Stocks and Preferred Stocks 99.7% Investments of Collateral for Securities Loaned 3.2% Total Investments 102.9% Liabilities in excess of Other Assets -2.9% Net Assets 100.0% Country Breakdown % of Long-Term Investments Cayman Islands 24.6% Brazil 18.7% China 10.1% Mexico 9.8% Chile 5.9% Ireland 5.5% Argentina 5.1% Israel 3.9% Netherlands 3.8% Germany 2.8% Japan 2.5% Switzerland 2.0% Luxembourg 1.8% Russia 1.5% Spain 1.2% India 0.4% South Africa 0.4% Top Ten Holdings % of Long-Term Investments Governor & Co. of the Bank of Ireland, ADR 3.8% Coca-Cola Femsa SAB de CV, ADR 3.8% Cia Paranaense de Energia, ADR 3.5% Melco Crown Entertainment Ltd., ADR 3.1% Nice Systems Ltd., ADR 3.1% Aluminum Corp. of China Ltd., ADR 3.0% Focus Media Holding Ltd., ADR 3.0% CPFL Energia SA, ADR 2.9% Huaneng Power International, Inc., ADR 2.7% TAM SA, ADR 2.5% Portfolio breakdown is shown as a percentage of net assets. Country breakdown and holdings are shown as a percentage of long-term investments. Both are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com.The above summaries are provided for informational purposes only, and should not be viewed as recommendations. 1 The above benchmark returns reflect the blended return of the Great Companies Large-Cap Growth Index ETF from 2/28/2009 - 7/26/2009 and the return of The Bank of New York Small Cap Select ADR Index from 7/27/2009 - 2/29/2012. 2 The above benchmark returns reflect the blended return of the Great Companies Large-Cap Growth Index ETF from 4/2/2007 - 7/26/2009 and the return of The Bank of New York Small Cap Select ADR Index from 7/27/2009 - 2/29/2012. OTR | Guggenheim Ocean Tomo Growth Index ETF Fund Summary & Performance February 29, 2012 (unaudited) Fund Statistics Share Price Net Asset Value Premium/Discount to NAV 0.38% Net Assets ($000) Total Returns (Inception 4/2/07) Six Month One Year Three Year (Annualized) Since Inception (Annualized) Guggenheim Ocean Tomo Growth Index ETF NAV 9.96% 9.16% 29.95% 5.50% Market 10.30% 8.86% 30.10% 5.58% Ocean Tomo 300® Patent Growth Index 10.09% 9.63% 30.63% 6.41% S&P 500 Index 13.31% 5.12% 25.53% 1.38% NASDAQ Composite Index 15.68% 7.78% 30.42% 5.23% Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown.The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns.For the most recent month-end performance figures, please visit www.guggenheimfunds.com.The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor's shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.14 per share for share price returns or initial net asset value (NAV) of $25.14 per share for NAV returns. Returns for periods of less than one year are not annualized. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 2.71%.In the Financial Highlights section of this Semiannual Report, the Fund's annualized net operating expense ratio was 0.65% while the Fund's annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 1.52%. There is a contractual fee waiver currently in place for this Fund through December 31, 2014 to the extent necessary in keeping the Fund's operating expense ratio from exceeding 0.60% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.60%.Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Technology 48.0% Consumer, Non-cyclical 22.8% Industrial 15.3% Consumer, Cyclical 5.9% Basic Materials 5.6% Communications 1.8% Total Common Stock 99.4% Exchange Traded Fund 0.5% Total Investments 99.9% Other Assets in excess of Liabilities 0.1% Net Assets 100.0% % of Total Top Ten Holdings Investments Microsoft Corp. 12.6% International Business Machines Corp. 11.5% Oracle Corp. 9.4% Boeing Co. 5.6% Lockheed Martin Corp. 5.6% EI du Pont de Nemours & Co. 4.7% Kimberly-Clark Corp. 4.7% Allergan, Inc. 4.7% Ford Motor Co. 4.6% NetApp, Inc. 3.1% Portfolio breakdown is shown as a percentage of net assets. Holdings are shown as a percentage of long-term investments. Both are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com.The above summaries are provided for informational purposes only, and should not be viewed as recommendations. OTPGuggenheim Ocean Tomo Patent ETF Fund Summary February 29, 2012 (unaudited) Fund Statistics Share Price Net Asset Value Premium/Discount to NAV 0.19% Net Assets ($000) Total Returns (Inception 12/15/06) Six Month One Year Three Year (Annualized) Five Year (Annualized) Since Inception (Annualized) Guggenheim Ocean Tomo Patent ETF NAV 12.52% -0.65% 22.95% 2.94% 2.75% Market 12.87% -0.29% 23.05% 2.88% 2.78% Ocean Tomo 300® Patent Index 12.89% -0.17% 23.73% 3.66% 3.48% S&P 500 Index 13.31% 5.12% 25.53% 1.58% 1.34% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown.The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns.For the most recent month-end performance figures, please visit www.guggenheimfunds.com.The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor's shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.27 per share for share price returns or initial net asset value (NAV) of $25.27 per share for NAV returns. Returns for periods of less than one year are not annualized. Per the most recent prospectus, the Fund's annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 1.47%.In the Financial Highlights section of this Semiannual Report, the Fund's annualized net operating expense ratio was 0.65%, while the Fund's annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 1.40%. There is a contractual fee waiver currently in place for this Fund through December 31, 2014 to the extent necessary in keeping the Fund's operating expense ratio from exceeding 0.60% of average net assets per year.Some expenses fall outside this expense cap and actual expenses may be higher than 0.60%.Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Technology 33.8% Consumer, Non-cyclical 14.3% Industrial 14.1% Communications 13.5% Consumer, Cyclical 8.0% Energy 6.9% Financial 4.8% Basic Materials 3.6% Total Investments 99.0% Other Assets in excess of Liabilities 1.0% Net Assets 100.0% % of Total Country Breakdown Investments UnitedStates 86.3% Japan 5.6% Taiwan 2.4% Ireland 1.3% Switzerland 0.9% Sweden 0.8% South Korea 0.7% India 0.7% Finland 0.5% Netherlands 0.2% Singapore 0.2% Bermuda 0.2% France 0.1% Cayman Islands 0.1% United Kingdom 0.0%* *Less than 0.1% % of Total Top Ten Holdings Investments Microsoft Corp. 6.4% International Business Machines Corp. 5.6% Chevron Corp. 5.2% General Electric Co. 4.9% AT&T, Inc. 4.4% Pfizer, Inc. 3.9% Oracle Corp. 3.6% Toyota Motor Corp. 3.4% Intel Corp. 3.3% Cisco Systems, Inc. 2.6% Portfolio breakdown is shown as a percentage of net assets. Country breakdown and holdings are shown as a percentage of total investments.All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com.The above summaries are provided for informational purposes only, and should not be viewed as recommendations. XRO I Guggenheim Sector Rotation ETF Fund Summary & Performance February 29, 2011 (unaudited) Fund Statistics Share Price Net Asset Value Premium/Discount to NAV 0.08% Net Assets ($000) Total Returns Three Year Five Year Since Inception (Inception 9/21/06) Six Month One Year (Annualized) (Annualized) (Annualized) Guggenheim Sector Rotation ETF NAV 11.28% 0.13% 21.67% -1.38% 1.23% Market 11.27% 0.48% 21.64% -1.36% 1.24% Zacks Sector Rotation Index 11.64% 0.81% 22.49% -0.66% 1.96% S&P 500 Index 13.31% 5.12% 25.53% 1.58% 2.74% Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown.The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns.For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor's shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.98 per share for share price returns or initial net asset value (NAV) of $24.98 per share for NAV returns. Returns for periods of less than one year are not annualized. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 1.26%.In the Financial Highlights section of this Semiannual Report, the Fund's annualized net operating expense ratio was 0.65% while the Fund's annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 1.55%. There is a contractual fee waiver currently in place for this Fund through December 31, 2014 to the extent necessary in keeping the Fund's operating expense ratio from exceeding 0.60% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.60%.Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Consumer, Cyclical 38.5% Consumer, Non-cyclical 29.3% Technology 17.9% Industrial 8.7% Communications 5.5% Total Investments 99.9% Other Assets in excess of Liabilities 0.1% Net Assets 100.0% % of Total Top Ten Holdings Investments Apple, Inc. 2.0% VMware, Inc. 1.7% Visa, Inc. 1.7% TJX Cos., Inc. 1.7% Mastercard, Inc. 1.6% Yum! Brands, Inc. 1.6% AccenturePLC 1.6% Intel Corp. 1.6% CVS Caremark Corp. 1.6% UnitedHealth Group, Inc. 1.6% Portfolio breakdown is shown as a percentage of net assets. Holdings are shown as a percentage of total investments.Both are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com.The above summaries are provided for informational purposes only, and should not be viewed as recommendations. Overview of Fund Expenses February 29, 2012 (unaudited) As a shareholder ofGuggenheim International Small Cap LDRs ETF; Guggenheim Ocean Tomo Growth Index ETF; Guggenheim Ocean Tomo Patent ETF and Guggenheim Sector Rotation ETF, you incur advisory fees and other Fund expenses. The expense examples below are intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire six month period ended February 29, 2012. Actual Expense The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled "Expenses Paid During Period" to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund's actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing cost of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or contingent deferred sales charges.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value Ending Account Value Annualized Expense Ratio for the Expenses Paid During Period1 Period Ended 9/1/11 - 2/29/12 9/1/11 2/29/12 2/29/12 Guggenheim International Small Cap LDRs ETF Actual 0.45% Hypothetical 0.45% (5% annual return before expenses) Guggenheim Ocean Tomo Growth Index ETF2 Actual 0.65% Hypothetical 0.65% (5% annual return before expenses) Guggenheim Ocean Tomo Patent ETF2 Actual 0.65% Hypothetical 0.65% (5% annual return before expenses) Guggenheim Sector Rotation ETF2 Actual 0.65% Hypothetical 0.65% (5% annual return before expenses) 1 Actual and hypothetical expenses are calculated using the annualized expense ratio.This represents the ongoing expenses of the Fund as a percentage of average net assets for the six months ended February 29, 2012.Expenses are calculated by multiplying the Fund's annualized expense ratio by the average account value over the period; then multiplying that result by 182/366. 2 The expense ratios reflect an expense waiver.Please see the Notes to Financial Statements for more information. Assumes all dividends and distributions were reinvested. Premium/Discount Information Information about the differences between the daily market price on secondary markets for Shares and the NAV of each Fund can be found at www.guggenheimfunds.com. XGC Guggenheim International Small Cap LDRs ETF Portfolio of Investments February 29, 2012 (unaudited) Number of Shares Description Value Long-Term Investments - 99.7% Common Stocks - 86.1% Argentina - 5.1% Banco Macro SA, ADR Cresud SACIF y A, ADR Grupo Financiero Galicia SA, ADR(a) Pampa Energia SA, ADR Telecom Argentina SA, ADR Brazil - 7.0% CPFL Energia SA, ADR Fibria Celulose SA, ADR(a) Gafisa SA, ADR Cayman Islands - 24.5% 51job, Inc., ADR(b) 7 Days Group Holdings Ltd., ADR(b) AutoNavi Holdings Ltd., ADR(b) Changyou.com Ltd., ADR(b) China Kanghui Holdings, Inc., ADR(b) China Lodging Group Ltd., ADR(b) E-House China Holdings Ltd., ADR Focus Media Holding Ltd., ADR(b) Giant Interactive Group, Inc., ADR hiSoft Technology International Ltd., ADR(b) Home Inns & Hotels Management, Inc., ADR(b) iSoftStone Holdings Ltd., ADR(b) JA Solar Holdings Co. Ltd., ADR(b) LDK Solar Co. Ltd., ADR(b) Melco Crown Entertainment Ltd., ADR(b) Perfect World Co. Ltd., ADR(b) Renren, Inc., ADR(b) Semiconductor Manufacturing International Corp., ADR(b) Shanda Games Ltd., ADR Silicon Motion Technology Corp., ADR(b) Spreadtrum Communications, Inc., ADR Suntech Power Holdings Co. Ltd., ADR(b) Trina Solar Ltd., ADR(b) VanceInfo Technologies, Inc., ADR(b) WuXi PharmaTech Cayman, Inc., ADR(b) Yingli Green Energy Holding Co. Ltd., ADR(b) Youku, Inc., ADR(b) Chile - 4.5% Cia Cervecerias Unidas SA, ADR Corpbanca, ADR China - 10.0% Aluminum Corp. of China Ltd., ADR China Eastern Airlines Corp. Ltd., ADR(b) China Southern Airlines Co. Ltd., ADR(b) Guangshen Railway Co. Ltd., ADR Huaneng Power International, Inc., ADR Sinopec Shanghai Petrochemical Co. Ltd., ADR Germany - 2.8% Aixtron SE, ADR Elster Group SE, ADR(b) India - 0.5% Tata Communications Ltd., ADR Ireland - 5.4% Governor & Co. of the Bank of Ireland, ADR ICON PLC, ADR(b) Israel - 3.9% Nice Systems Ltd., ADR(b) Partner Communications Co. Ltd., ADR Japan - 2.5% Wacoal Holdings Corp., ADR Luxembourg - 1.8% Ternium SA, ADR Mexico - 9.8% Coca-Cola Femsa SAB de CV, ADR Desarrolladora Homex SAB de CV, ADR(b) Empresas ICA SAB de CV, ADR(b) Grupo Aeroportuario del Pacifico SAB de CV, ADR Grupo Aeroportuario del Sureste SAB de CV, ADR Netherlands - 3.8% ASM International NV(a) CNH Global NV(b) Russia - 0.9% Mechel, ADR South Africa - 0.4% DRDGOLD Ltd., ADR Spain - 1.2% Grifols SA, ADR(b) Switzerland - 2.0% Logitech International SA(b) Total Common Stocks - 86.1% (Cost $5,456,735) Preferred Stocks - 13.6% Brazil - 11.7% Braskem SA, ADR Cia Paranaense de Energia, ADR GOL Linhas Aereas Inteligentes SA, ADR Oi SA, ADR TAM SA, ADR(a) Chile - 1.3% Embotelladora Andina SA, Class B, ADR Russia - 0.6% Mechel, ADR Total Preferred Stocks - 13.6% (Cost $855,572) Total Long-Term Investments - 99.7% (Cost $6,312,307) Investments of Collateral for Securities Loaned - 3.2% BNY Mellon Securities Lending Overnight Fund, 0.1820%(c) (d) (Cost $176,300) Total Investments - 102.9% (Cost $6,488,607) Liabilities in excess of Other Assets - (2.9%) Net Assets- 100.0% ADR - American Depositary Receipt NV - Publicly Traded Company PLC - Public Limited Company SA - Corporation SE - Stock Corporation SAB de CV - Publicly Traded Company (a) Security, or portion thereof, was on loan at February 29, 2012. (b) Non-income producing security. (c) At February 29, 2012, the total market value of the Fund's securities on loan was $172,139 and the total market value of the collateral held by the Fund was $176,300. (d) Interest rate shown reflects yield as of February 29, 2012. OTR Guggenheim Ocean Tomo Growth Index ETF Portfolio of Investments February 29, 2012 (unaudited) Number of Shares Description Value Long-Term Investments - 99.9% Common Stocks - 99.4% Basic Materials - 5.6% EI du Pont de Nemours & Co. WR Grace & Co.(a) Communications - 1.8% 8x8, Inc.(a) Ciena Corp.(a) InterDigital, Inc. NetFlix, Inc.(a) Consumer, Cyclical - 5.9% Ford Motor Co. Goodyear Tire & Rubber Co.(a) Tesla Motors, Inc.(a) Consumer, Non-cyclical - 22.8% Align Technology, Inc.(a) Allergan, Inc. Ariad Pharmaceuticals, Inc.(a) Biolase Technology, Inc.(a) Biosante Pharmaceuticals, Inc.(a) Cytori Therapeutics, Inc.(a) Dendreon Corp.(a) Dynavax Technologies Corp.(a) Edwards Lifesciences Corp.(a) Elan Corp. PLC, ADR (Ireland)(a) Human Genome Sciences, Inc.(a) Idenix Pharmaceuticals, Inc.(a) Illumina, Inc.(a) Immunogen, Inc.(a) Immunomedics, Inc.(a) Isis Pharmaceuticals, Inc.(a) Kimberly-Clark Corp. Masimo Corp.(a) Nektar Therapeutics(a) NxStage Medical, Inc.(a) Pharmacyclics, Inc.(a) Regeneron Pharmaceuticals, Inc.(a) Seattle Genetics, Inc.(a) Sequenom, Inc.(a) Vertex Pharmaceuticals, Inc.(a) Western Union Co. Industrial - 15.3% Boeing Co. Capstone Turbine Corp.(a) Gentex Corp. Lockheed Martin Corp. Manitowoc Co., Inc. Microvision, Inc.(a) Nordson Corp. Rockwell Automation, Inc. Technology - 48.0% Altera Corp. Ariba, Inc.(a) Atmel Corp.(a) Cadence Design Systems, Inc.(a) Cirrus Logic, Inc.(a) CommVault Systems, Inc.(a) Cypress Semiconductor Corp. Fortinet, Inc.(a) International Business Machines Corp. Linear Technology Corp. Microsoft Corp. NetApp, Inc.(a) NXP Semiconductor NV (Netherlands)(a) Oracle Corp. RealD, Inc.(a) Teradata Corp.(a) Total Common Stocks - 99.4% (Cost $13,110,301) Exchange Traded Fund - 0.5% iShares S&P 500 Growth Index Fund (Cost $68,806) Total Investments - 99.9% (Cost $13,179,107) Other Assets in excess of Liabilities - 0.1% Net Assets- 100.0% ADR - American Depositary Receipt NV - Publicly Traded Company PLC - Public Limited Company S&P - Standard & Poor's (a) Non-income producing security. Securities are classified by sectors that represent broad groupings of related industries. OTP Guggenheim Ocean Tomo Patent ETF Portfolio of Investments February 29, 2012 (unaudited) Number of Shares Description Value Long-Term Investments - 99.0% Common Stocks - 99.0% Basic Materials - 3.6% Alcoa, Inc. 78 Ashland, Inc. Dow Chemical Co. Ecolab, Inc. EI du Pont de Nemours & Co. 81 International Flavors & Fragrances, Inc. 34 Kraton Performance Polymers, Inc.(a) PPG Industries, Inc. 45 USEC, Inc.(a) 60 90 Valspar Corp. 72 WR Grace & Co.(a) Communications - 13.5% 18 8x8, Inc.(a) 77 63 ADTRAN, Inc. Alcatel-Lucent, ADR (France)(a) 85 AOL, Inc.(a) 97 Arris Group, Inc.(a) AT&T, Inc. CenturyLink, Inc. 91 Ciena Corp.(a) Cisco Systems, Inc. 46 Digital River, Inc.(a) EarthLink, Inc. eBay, Inc.(a) 92 Extreme Networks(a) 85 Finisar Corp.(a) Gannett Co., Inc. Harmonic, Inc.(a) Harris Corp. Infinera Corp.(a) 43 InterDigital, Inc. JDS Uniphase Corp.(a) Juniper Networks, Inc.(a) KT Corp., ADR (South Korea) 76 Leap Wireless International, Inc.(a) Motorola Solutions, Inc. 54 NetFlix, Inc.(a) Nokia OYJ, ADR (Finland) 52 Oclaro, Inc.(a) 83 Openwave Systems, Inc.(a) 90 Opnext, Inc.(a) 91 Polycom, Inc.(a) SK Telecom Co. Ltd., ADR (South Korea) Sprint Nextel Corp.(a) Telefonaktiebolaget LM Ericsson, ADR (Sweden) Tellabs, Inc. Time Warner, Inc. 46 United Online, Inc. UTstarcom Holding Corp. (Cayman Islands)(a) Yahoo!, Inc.(a) Consumer, Cyclical - 8.0% 45 Bally Technologies, Inc.(a) BorgWarner, Inc.(a) 63 Callaway Golf Co. 30 Coinstar, Inc.(a) Ford Motor Co. Goodyear Tire & Rubber Co.(a) 67 Harman International Industries, Inc. Honda Motor Co. Ltd., ADR (Japan) International Game Technology 99 Lear Corp. 69 Mohawk Industries, Inc.(a) Newell Rubbermaid, Inc. Quiksilver, Inc.(a) 89 Scientific Games Corp., Class A(a) 50 Skechers U.S.A., Inc., Class A(a) Sony Corp., ADR (Japan) Steelcase, Inc., Class A Tesla Motors, Inc.(a) Toyota Motor Corp., ADR (Japan) 49 Visteon Corp.(a) 74 Whirlpool Corp. 55 WMS Industries, Inc.(a) Consumer, Non-cyclical - 14.3% 35 Aastrom Biosciences, Inc.(a) 63 Abbott Laboratories 53 Acadia Pharmaceuticals, Inc.(a) 88 68 Accuray, Inc.(a) 40 Affymetrix, Inc.(a) 20 Agenus, Inc.(a) 64 84 Alere, Inc.(a) 73 Align Technology, Inc.(a) Allergan, Inc. Amarin Corp. PLC, ADR (United Kingdom)(a) AmerisourceBergen Corp. Ariad Pharmaceuticals, Inc.(a) Avery Dennison Corp. Beam, Inc. 30 Biolase Technology, Inc.(a) 82 Biosante Pharmaceuticals, Inc.(a) 81 Boston Scientific Corp.(a) CareFusion Corp.(a) 44 Chiquita Brands International, Inc.(a) Convergys Corp.(a) 46 Cooper Cos., Inc. Covidien PLC (Ireland) 83 CR Bard, Inc. 49 Cytori Therapeutics, Inc.(a) Dendreon Corp.(a) Dynavax Technologies Corp.(a) Edwards Lifesciences Corp.(a) Elan Corp. PLC, ADR (Ireland)(a) ENDO Pharmaceuticals Holdings, Inc.(a) 40 FTI Consulting, Inc.(a) 47 Gen-Probe, Inc.(a) 80 Geron Corp.(a) 53 Hansen Medical, Inc.(a) 60 Hill-Rom Holdings, Inc. Hologic, Inc.(a) Hospira, Inc.(a) Human Genome Sciences, Inc.(a) Idenix Pharmaceuticals, Inc.(a) Illumina, Inc.(a) 74 Immunogen, Inc.(a) 71 Immunomedics, Inc.(a) Incyte Corp. Ltd.(a) 89 Inovio Pharmaceuticals, Inc.(a) 52 96 Isis Pharmaceuticals, Inc.(a) 39 ISTA Pharmaceuticals, Inc.(a) Kimberly-Clark Corp. 8 KV Pharmaceutical Co.(a) 11 Life Technologies Corp.(a) 47 LifePoint Hospitals, Inc.(a) MannKind Corp.(a) 55 Masimo Corp.(a) 60 Medicis Pharmaceutical Corp., Class A Medtronic, Inc. Mindray Medical International Ltd., ADR (Cayman Islands) 48 Momenta Pharmaceuticals, Inc.(a) 51 MoneyGram International, Inc.(a) Nektar Therapeutics(a) 41 NuVasive, Inc.(a) 53 NxStage Medical, Inc.(a) PDL BioPharma, Inc. Pfizer, Inc. 68 Pharmacyclics, Inc.(a) QIAGEN NV (Netherlands)(a) 90 Regeneron Pharmaceuticals, Inc.(a) ResMed, Inc.(a) 52 Sangamo Biosciences, Inc.(a) Seattle Genetics, Inc.(a) Sequenom, Inc.(a) Smithfield Foods, Inc.(a) St Jude Medical, Inc. Stryker Corp. Vertex Pharmaceuticals, Inc.(a) Western Union Co. 38 Wright Medical Group, Inc.(a) Zimmer Holdings, Inc. Energy - 6.9% 49 ATP Oil & Gas Corp.(a) Baker Hughes, Inc. Chevron Corp. Halliburton Co. 32 Headwaters, Inc.(a) 97 50 Oil States International, Inc.(a) Weatherford International Ltd. (Switzerland)(a) Financial - 4.8% Allstate Corp. American Capital Ltd.(a) Bank of New York Mellon Corp. Capital One Financial Corp. CIT Group, Inc.(a) Citigroup, Inc. East West Bancorp, Inc. FirstMerit Corp. 80 Hancock Holding Co. Hartford Financial Services Group, Inc. 30 Investment Technology Group, Inc.(a) NASDAQ OMX Group, Inc.(a) Industrial - 14.1% 3M Co. 44 Advanced Energy Industries, Inc.(a) 47 American Superconductor Corp.(a) AU Optronics Corp., ADR (Taiwan) 99 Bemis Co., Inc. Boeing Co. Capstone Turbine Corp.(a) Cooper Industries PLC (Ireland) Dover Corp. 65 Energizer Holdings, Inc.(a) FLIR Systems, Inc. Garmin Ltd. (Switzerland) 51 General Cable Corp.(a) General Electric Co. Gentex Corp. GrafTech International Ltd.(a) Graphic Packaging Holding Co.(a) Honeywell International, Inc. 30 Kemet Corp.(a) 77 Kennametal, Inc. LG Display Co. Ltd., ADR (South Korea) Lockheed Martin Corp. Louisiana-Pacific Corp.(a) Manitowoc Co., Inc. Molex, Inc. 63 Nordson Corp. 18 Overseas Shipholding Group, Inc. Owens Corning(a) PerkinElmer, Inc. Raytheon Co. Rockwell Automation, Inc. 78 Sanmina-SCI Corp.(a) Sealed Air Corp. 48 SPX Corp. Stanley Black & Decker, Inc. TE Connectivity Ltd. (Switzerland) Textron, Inc. Thermo Fisher Scientific, Inc. Trimble Navigation Ltd.(a) USG Corp.(a) Valence Technology, Inc.(a) Vishay Intertechnology, Inc.(a) Technology - 33.8% Adobe Systems, Inc.(a) Advanced Micro Devices, Inc.(a) Advanced Semiconductor Engineering, Inc., ADR (Taiwan) Akamai Technologies, Inc.(a) Altera Corp. Amkor Technology, Inc.(a) Analog Devices, Inc. Applied Materials, Inc. 60 Applied Micro Circuits Corp.(a) 94 Ariba, Inc.(a) Atmel Corp.(a) Avago Technologies Ltd. (Singapore) 51 Axcelis Technologies, Inc.(a) 85 Broadcom Corp., Class A Brocade Communications Systems, Inc.(a) Cadence Design Systems, Inc.(a) 62 Cirrus Logic, Inc.(a) 42 CommVault Systems, Inc.(a) Computer Sciences Corp. Cree, Inc.(a) Cypress Semiconductor Corp. 15 EMCORE Corp.(a) 65 83 Emulex Corp.(a) Entegris, Inc.(a) Fairchild Semiconductor International, Inc.(a) Fortinet, Inc.(a) Hewlett-Packard Co. Integrated Device Technology, Inc.(a) Intel Corp. International Business Machines Corp. 67 International Rectifier Corp.(a) Intersil Corp., Class A KLA-Tencor Corp. LAM Research Corp.(a) Lattice Semiconductor Corp.(a) 73 Lexmark International, Inc., Class A Linear Technology Corp. LSI Corp.(a) Marvell Technology Group Ltd. (Bermuda)(a) MEMC Electronic Materials, Inc.(a) Mentor Graphics Corp.(a) 62 Micrel, Inc. Microchip Technology, Inc. Micron Technology, Inc.(a) 86 Microsemi Corp.(a) Microsoft Corp. 35 Mindspeed Technologies, Inc.(a) 52 MIPS Technologies, Inc.(a) NCR Corp.(a) NetApp, Inc.(a) 60 Novellus Systems, Inc.(a) NVIDIA Corp.(a) NXP Semiconductor NV (Netherlands)(a) 56 Omnivision Technologies, Inc.(a) ON Semiconductor Corp.(a) Oracle Corp. 55 Photronics, Inc.(a) PMC - Sierra, Inc.(a) Qualcomm, Inc. Rambus, Inc.(a) 51 RealD, Inc.(a) Rovi Corp.(a) SanDisk Corp.(a) Seagate Technology PLC (Ireland) 66 Silicon Image, Inc.(a) 40 Silicon Laboratories, Inc.(a) Siliconware Precision Industries Co., ADR (Taiwan) 33 Smith Micro Software, Inc.(a) 84 Synopsys, Inc.(a) Taiwan Semiconductor Manufacturing Co. Ltd., ADR (Taiwan) Teradata Corp.(a) Teradyne, Inc.(a) Texas Instruments, Inc. TriQuint Semiconductor, Inc.(a) 42 Unisys Corp.(a) United Microelectronics Corp., ADR (Taiwan) 28 USA Technologies, Inc.(a) 29 42 Veeco Instruments, Inc.(a) Wipro Ltd., ADR (India) Xerox Corp. Xilinx, Inc. Total Common Stocks - 99.0% (Cost $4,514,321) Other Assets in excess of Liabilities - 1.0% Net Assets- 100.0% ADR - American Depositary Receipt NV - Publicly Traded Company OYJ - Public Traded Company PLC - Public Limited Company (a) Non-income producing security. Securities are classified by sectors that represent broad groupings of related industries. XRO Guggenheim Sector Rotation ETF Portfolio of Investments February 29, 2012 (unaudited) Number of Shares Description Value Long-Term Investments - 99.9% Common Stocks - 99.9% Communications - 5.5% Charter Communications, Inc.(a) Equinix, Inc.(a) Expedia, Inc. IAC/InterActiveCorp MercadoLibre, Inc. Motorola Solutions, Inc. Rackspace Hosting, Inc.(a) TIBCO Software, Inc.(a) Consumer, Cyclical - 38.5% AutoZone, Inc.(a) Bed Bath & Beyond, Inc.(a) Chipotle Mexican Grill, Inc.(a) Coach, Inc. Costco Wholesale Corp. CVS Caremark Corp. Deckers Outdoor Corp.(a) Dollar General Corp.(a) Dollar Tree, Inc.(a) Fastenal Co. Foot Locker, Inc. Fossil, Inc.(a) Genuine Parts Co. Limited Brands, Inc. LKQ Corp.(a) Macy's, Inc. Mattel, Inc. McDonald's Corp. O'Reilly Automotive, Inc.(a) Panera Bread Co., Class A(a) PetSmart, Inc. Polaris Industries, Inc. PVH Corp. Ralph Lauren Corp. Ross Stores, Inc. Sally Beauty Holdings, Inc.(a) Starbucks Corp. Tempur-Pedic International, Inc.(a) TJX Cos., Inc. Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc.(a) Under Armour, Inc., Class A(a) VF Corp. Wal-Mart Stores, Inc. WW Grainger, Inc. Wyndham Worldwide Corp. Yum! Brands, Inc. Consumer, Non-cyclical - 29.3% Abbott Laboratories Aetna, Inc. Alexion Pharmaceuticals, Inc.(a) Allergan, Inc. Alliance Data Systems Corp.(a) Amgen, Inc. Biogen IDEC, Inc.(a) BioMarin Pharmaceutical, Inc.(a) Bristol-Myers Squibb Co. Celgene Corp.(a) Genpact Ltd. (Bermuda)(a) Green Mountain Coffee Roasters, Inc.(a) Humana, Inc. Intuitive Surgical, Inc.(a) Iron Mountain, Inc. Mastercard, Inc., Class A Mead Johnson Nutrition Co. Omnicare, Inc. Perrigo Co. Regeneron Pharmaceuticals, Inc.(a) Rollins, Inc. Total System Services, Inc. Towers Watson & Co., Class A UnitedHealth Group, Inc. Visa, Inc., Class A Watson Pharmaceuticals, Inc.(a) Whole Foods Market, Inc. Industrial - 8.7% B/E Aerospace, Inc.(a) Clean Harbors, Inc.(a) Donaldson Co., Inc. Gardner Denver, Inc. Garmin Ltd. (Switzerland) JB Hunt Transport Services, Inc. Kansas City Southern(a) Kirby Corp.(a) Norfolk Southern Corp. Precision Castparts Corp. TransDigm Group, Inc.(a) Wabtec Corp. Waste Connections, Inc. Technology - 17.9% Accenture PLC, Class A (Ireland) Activision Blizzard, Inc. ANSYS, Inc.(a) Apple, Inc.(a) Cerner Corp.(a) Check Point Software Technologies Ltd. (Israel)(a) Fortinet, Inc.(a) Intel Corp. International Business Machines Corp. NetSuite, Inc.(a) Nuance Communications, Inc.(a) Red Hat, Inc.(a) Seagate Technology PLC (Ireland) Teradata Corp.(a) VMware, Inc., Class A(a) Total Common Stocks - 99.9% (Cost $11,239,304) Other Assets in excess of Liabilities - 0.1% Net Assets- 100.0% PLC - Public Limited Company (a) Non-income producing security. Securities are classified by sectors that represent broad groupings of related industries. Statement of Assets and Liabilities February 29, 2012 (unaudited) Guggenheim International Guggenheim Guggenheim Small Cap LDRs Ocean Tomo Ocean Tomo Guggenheim ETF Growth Index ETF Patent ETF Sector Rotation ETF (XGC) (OTR) (OTP) (XRO) Assets Investments in securities, at value (including securities on loan) $ Cash - Receivables: Dividends Investments sold - - Securities lending income Tax reclaims - - Due from Adviser - Other assets - Total assets Liabilities Custodian bank - - - Investments purchased payable - - Collateral for securities on loan - - - Accrued advisory fees - - - Accrued expenses - Total liabilities Net Assets $ Composition of Net Assets Paid-in capital $ Accumulated undistributed net investment income (loss) Accumulated net realized gain (loss) on investments ) ) Net unrealized appreciation (depreciation) on investments ) ) Net Assets $ Shares outstanding ($0.01 par value with unlimited amount authorized) Net Asset Value Per Share $ Investments in securities, at cost $ Securities on loan, at value $ $
